Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 1 of 50 PageID 282




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

    BRIAN CARROLL and                              )
    ASHLEY CARROLL,                                ) Civil Action No. 20-CV-00028
                                                   )
                          Plaintiffs,              )
                                                   )
                         v.                        )
                                                   )
    WYNDHAM VACATION RESORTS,                      )
    INC. and COMENITY LLC d/b/a                    )
    COMENITY BANK,                                 )

                          Defendants.

               PLAINTIFFS’ AMENDED CLASS ACTION COMPLAINT
                        AND DEMAND FOR JURY TRIAL

          Plaintiffs, on behalf of themselves and all others similarly situated, allege

   Wyndham Vacation Resorts, Inc. (“Wyndham”) violated the Truth in Lending Act 15

   U.S.C. § 1601 et seq. (“TILA”) and its implementing regulations 12 CFR § 1602

   (“Regulation Z”); the Florida Consumer Collection Practices Act, Fla. Stat. § 559.55 et

   seq. (“FCCPA”); and the Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. §§

   501.203(3), 501.204 (“FDUTPA”). Plaintiffs, on behalf of themselves and all others

   similarly situated, also allege Comenity, LLC (“Comenity”) (collectively “Defendants”)

   violated the Fair Credit Reporting Act 15 U.S.C. § 1681 et seq. (“FCRA”), the TILA and

   Regulation Z, and the FCCPA. Plaintiffs, on behalf of themselves and all others similarly

   situated, also seek relief under the Declaratory Judgment Act 28 U.S.C. § 2201(a).

                                    I.     INTRODUCTION

          1.     Predatory lending causes thousands of consumers needless harm. In fact,




                                               1
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 2 of 50 PageID 283




   the harm predatory lending causes is so bad that, according to the Report On Predatory

   Lending Practices Directed at Members of the Armed Forces and Their Dependents, 1 it

   even “undermines military readiness, harms the morale of troops and their families, and

   adds to the cost of fielding an all-volunteer fighting force.”

           2.      Wyndham “is the world’s largest timeshare business, with 224 resorts and

   approximately 880,000 owners.” 2 As of December 31, 2018, Wyndham had over 24,500

   employees, 18,800 of whom were involved in the timeshare business. Id. Wyndham offers

   in-house financing to consumers buying timeshares.

           3.      In 2018, Wyndham generated “$1.5 billion of new receivables on $2.2

   billion of gross vacation ownership sales … resulting in 68% of our vacation ownership

   sales being financed.” 3 Wyndham also works with Comenity to offer and sell Wyndham

   branded credit cards to pay for timeshare purchases.

           4.      Comenity is a wholly owned subsidiary of Comenity LLC, which is a

   subsidiary of Alliance Data Systems. Comenity is a Utah industrial bank and a major credit

   card issuer with over 50 million cardholders. 4 Comenity has over 8,500 employees. Id. pg.

   11.

           5.      These corporate giants sustain themselves, in part, by pressuring their

   employees with unrealistic sales goals, which in turn cause them to use predatory lending

   practices, like opening unauthorized credit accounts, to sell and finance thousands of

   timeshares nationwide.


   1
     http://www.defense.gov/pubs/pdfs/report_ to_congress_final .pdf
   2
     https://s22.q4cdn.com/457996430/files/doc_financials/quarterly_reports/2018/q4/WYND-2018-10K.pdf
   3
     https://s22.q4cdn.com/457996430/files/doc_financials/quarterly_reports/2018/q4/WYND-2018-10K.pdf
   4
     https://d18rn0p25nwr6d.cloudfront.net/CIK-0001101215/51b9a5ed-2b35-4486-bb1a-d12cbe3c127b.pdf



                                                    2
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 3 of 50 PageID 284




           6.      Unfortunately, opening unauthorized credit accounts is a familiar narrative.

   In January 2019, the Consumer Financial Protection Bureau (“CFPB”) sued Sterling

   Jewelers for submitting unauthorized credit applications and opening unauthorized credit

   card accounts, alleging Sterling violated, in part, TILA and Regulation Z. 5

           7.      For example, the CFPB specifically alleged that Sterling’s salespersons

   obtained consumers’ personal financial information “by purporting to sign up consumers
                                                                                      6
   for a store rewards card, loyalty program, newsletter, or mailing list.”                Instead, the

   salesperson used the personal financial information to submit a credit application without

   the consumers’ knowledge or consent. This conduct, according to the CFPB, resulted from

   “Sterling’s company culture, reflected in its training materials and sales performance

   standards” that pressured “employees to enroll consumers in company credit cards and to

   sell its financing plans and payment-protection insurance.” 7

           8.      In the end, the CFPB and Sterling entered into a Stipulated Final Judgment

   and Order where, among other relief, Sterling paid a $10 million civil money penalty to

   the CFPB and a $1 million civil penalty to the State of New York. 8

           9.      In a more notable case, the CFPB fined Wells Fargo $100 million for its

   “widespread illegal practice of secretly opening unauthorized deposit and credit card

   accounts.” 9 According to the CFPB’s Consent Order with Wells Fargo, in part, the



   5
     Id. pg. 1.
   6
     Id. ¶ 18 (internal quotations omitted).
   7
     Id. ¶ 5.
   8
     https://www.consumerfinance.gov/about-us/newsroom/consumer-financial-protection-bureau-settles-
   claims-against-sterling-jewelers-inc/
   9
     https://www.consumerfinance.gov/about-us/newsroom/consumer-financial-protection-bureau-fines-wells-
   fargo-100-million-widespread-illegal-practice-secretly-opening-unauthorized-accounts/



                                                     3
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 4 of 50 PageID 285




   employees were pressured into opening “unauthorized deposit accounts for existing

   customers” and transferring funds from other accounts without their customers’ knowledge

   or consent and submitting applications for credit cards in consumers’ names using

   consumers’ information without their knowledge or consent. 10 In all, the employees opened

   “more than two million deposit and credit card accounts” that were unauthorized. 11

              10.   Defendants’ conduct is no different than Wells Fargo or Sterling Jewelers’

   conduct. Defendants have every incentive to continue. Their scheme generates enormous

   profit at the expense of consumers.

              11.   Class action lawsuits, like this one, deter and redress consumers needlessly

   harmed by corporate misconduct. As such, the Plaintiffs, on behalf of themselves and all

   others similarly situated, therefore, look to hold Defendants accountable for violating

   TILA, the FCRA, the FCCPA and FDUTPA in connection with Defendants’ unfair,

   deceptive, and unconscionable sales and collection conduct.

                               II.     JURISDICTION AND VENUE

              12.   The Court has personal jurisdiction over Defendants because they conduct

   business in Florida and the acts and transactions complained of occurred in Florida.

              13.   This Court has subject matter jurisdiction under 28 U.S.C. §1331 because

   the Plaintiffs allege Defendants violated the MLA, a federal statute.

              14.   This Court has supplemental jurisdiction over the Plaintiffs’ state law

   claims under 28 U.S.C. § 1367 because the state law claims arise from the same illegal



   10
        Id.
   11
        Id.



                                                 4
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 5 of 50 PageID 286




   conduct as the federal claim.

          15.     Venue is proper because this is where the cause of action accrued.

                                         III.    PARTIES

          16.     Brian Carroll is a natural person who lives in Florida.

          17.     Ashley Carroll is a natural person who lives in Florida.

          18.     Wyndham is a foreign profit corporation with its principal address at 6277

   Sea Harbor Dr., Orlando, FL 32821. Wyndham is a wholly owned subsidiary of Wyndham

   Destination, Inc.

          19.     Comenity is a wholly owned subsidiary of Comenity LLC. Comenity is a

   Utah industrial bank.

                                   IV.     APPLICABLE LAW

      A. The Truth in Lending Act and Regulation Z

          20.     Congress enacted TILA “to assure a meaningful disclosure of credit terms”

   and “to protect [ ] consumer[s] against inaccurate and unfair credit billing and credit card

   practices.” 15 U.S.C. § 1601(a).

          21.     TILA is implemented through Regulation Z 12 C.F.R. § 1026.1.

          22.     Any “card issuer” of a “credit card” is a creditor for purposes of TILA,

   regardless of whether the open-end credit is subject to a finance charge or is payable in

   more than four installments. 15 U.S.C. § 1602(g); Reg. Z § 1026.2(a)(17)(iii).

          23.     “[C]ard issuer” means “any person who issues a credit card, or the agent of

   such person with respect to such card.” 15 U.S.C. § 1602(o); 12 CFR § 1026.2(a)(7).

          24.     A “credit card” is defined as “any card, plate, coupon book or other credit



                                                5
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 6 of 50 PageID 287




   device existing for the purpose of obtaining money, property, labor, or services on credit.”

   15 U.S.C. § 1602(l); 12 CFR § 1026.2(a)(15).

          25.     TILA and Regulation Z states that no credit card may be issued to any

   person except in response to an explicit oral or written request or application for the card.

   12 C.F.R. § 1026.12(a)(1); 15 U.S.C. § 1642 (collectively “Unsolicited Issuance Rule”).

          26.     The Unsolicited Issuance Rule applies to “card issuers” defined as the

   person who issues a credit card or the agent of the person who issues a card with respect to

   that card. 15 U.S.C. § 1602(o); Reg. Z § 1026.2(a)(7); Official Interpretations

   § 1026.2(a)(7)-1

          27.     A violation of the Unsolicited Issuance Rule provides for actual damages,

   along with attorneys’ fees and costs, and in the case of a class action, “such amount as the

   court may allow, except that as to each member of the class no minimum recovery shall be

   applicable, and the total recovery under this subparagraph in any class action or series of

   class actions arising out of the same failure to comply by the same creditor shall not be

   more than the lesser of $1,000,000 or 1 per centum of the net worth of the creditor….” 15

   U.S.C. § 1640(1)-(2)(B).

      B. The Fair Credit Reporting Act

          28.     The FCRA’s provisions apply to “consumer reports” defined as “any

   written, oral, or other communication of any information by a consumer reporting agency

   bearing on a consumer’s credit worthiness, credit standing, credit capacity, character,

   general reputation, personal characteristics, or mode of living which is used or expected to

   be used or collected in whole or in part for the purpose of serving as a factor in establishing



                                                 6
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 7 of 50 PageID 288




   the consumer’s eligibility for— (A) credit or insurance to be used primarily for personal,

   family, or household purposes; (B)employment purposes; or (C)any other purpose

   authorized under section 1681b of this title.” 15 U.S.C. § 1681a(d)(1)(A)-(C).

           29.     A person who obtains a consumer report without a permissible purpose or

   under false pretenses violates the FCRA. 15 U.S.C. § 1681b(f)(1)-(2) (“A person shall not

   use or obtain a consumer report for any purpose unless … (1) the consumer report is

   obtained for a purpose for which the consumer report is authorized to be furnished under

   this section; and (2) the purpose is certified in accordance with section 1681e of this title

   by a prospective user of the report through a general or specific certification.”)

           30.     A person who violates the FCRA negligently or willfully is liable to the

   consumer for actual damages, punitive damages, and attorney’s fees and costs. 15 U.S.C.

   §§ 1681n, 1681o (provisions for willful and negligent violations.)

       C. The Florida Consumer Collection Practices Act

           31.     The FCCPA prohibits debt collectors from engaging in certain abusive

   practices in the collection of consumer debts. See generally Fla. Stat. § 559.72.

           32.     The FCCPA’s goal is to “provide the consumer with the most protection

   possible.” LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1192 (11th Cir. 2010) (citing

   Fla. Stat. § 559.552).

           33.     Specifically, the FCCPA states that no person shall “claim, attempt, or

   threaten to enforce a debt when such person knows that the debt is not legitimate, or assert

   the existence of some other legal right when such person knows that the right does not

   exist.” Fla. Stat. § 559.72(9).



                                                 7
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 8 of 50 PageID 289




          34.     The FCCPA creates a private right of action under Fla. Stat. § 559.77.

          35.     The FCCPA defines “consumer” as “any natural person obligated or

   allegedly obligated to pay any debt.” Id. § 559.55(8).

          36.     The FCCPA mandates that “no person” shall engage in unfair, deceptive, or

   unconscionable practices when directly or indirectly collecting consumer debts. Id. §

   559.72. This language includes all unlawful attempts at collecting consumer claims.

   Williams v. Streeps Music Co., 333 So. 2d 65, 67 (Fla. Dist. Ct. App. 1976).

          37.     The FCCPA defines “debt” as “any obligation or alleged obligation of a

   consumer to pay money arising out of a transaction in which the money, property,

   insurance, or services which are the subject of the transaction are primarily for personal,

   family, or household purposes, whether or not such obligation has been reduced to

   judgment.” Id. § 559.55(6).

      D. The Florida Deceptive and Unfair Trade Practices Act

          38.     The FDUTPA is “construed liberally to promote” the protection of

   consumers and businesses from “unfair methods of competition, or unconscionable,

   deceptive, or unfair acts or practices in the conduct of any trade or commerce.” Fla. Stat. §

   501.202.

          39.     The FDUTPA creates a private right of action for FDUTPA violations. Id.

   § 501.211.

          40.     The FDUTPA prohibits “unfair methods of competition, unconscionable

   acts or practices, or unfair or deceptive acts or practices in the conduct of any trade or

   commerce” against consumers. Id. § 501.204(1).



                                                8
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 9 of 50 PageID 290




          41.     The FDUTPA defines “consumer” broadly as an individual, entity, or any

   group or combination. Id. § 501.203(7).

          42.     The FDUTPA defines “trade or commerce” as “advertising, soliciting,

   providing, offering, or distributing, whether by sale, rental, or otherwise, of any good or

   service, or any property, whether tangible or intangible, or any other article, commodity,

   or thing of value, wherever situated.” Id. § 501.203(8).

          43.     Where there is a violation of a statute prohibiting unfair or deceptive acts, a

   per se violation of Florida’s FDUTPA has also occurred. See Fla. Stat. § 501.203(3)

   (stating a violation of any law proscribing unfair methods of competition, or unfair,

   deceptive, or unconscionable acts is also a violation the FDUTPA); Blair v. Wachovia

   Mortg. Corp., No. 11–cv–566–Oc–37TBS, 2012 WL 868878, at *3 (M.D. Fla. Mar. 14,

   2012) (“[A] per se violation of FDUTPA stems from the transgression of any law, statute,

   rule, regulation, or ordinance which proscribes unfair methods of competition or unfair,

   deceptive, or unconscionable acts or practices.”).

                               V.      FACTUAL ALLEGATIONS

      A. Wyndham has a standard business practice of using deceptive, unfair, and
         unconscionable practices.

          44.     Wyndham uses a variety of marketing strategies to attract potential

   borrowers into financing timeshares, “including sponsored contests that offer vacation

   packages or gifts[,]” and “sweepstakes, giveaways and promotional programs with

   professional teams at major sporting events and with other third parties at high-traffic




                                                 9
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 10 of 50 PageID 291




    consumer events.” 12 These directed marketing strategies generated “37,000, 36,000 and

    33,000 new owners during 2018, 2017 and 2016, respectively.” 13

               45.   Wyndham pressures its salespeople to sustain these numbers or risk losing

    their jobs. Wyndham rewards, compensates, and reprimands employees depending on

    whether they meet these sales goals. The salespeople, therefore, resort to unfair, deceptive,

    and unconscionable sales tactics to satisfy Wyndham’s demands so they will not be fired.

               46.   Upon information and belief, Wyndham has policies and procedures in

    place, including training materials, which encourage sales employees to use unfair,

    deceptive, and unconscionable conduct when selling timeshares.

               47.   Wyndham’s salespeople misrepresent and misstate the terms for buying a

    timeshare and omit material financial information for consumers to understand the offer.

               48.   Wyndham’s salespeople misrepresent the reason for needing the

    consumers’ financial information.

               49.   Consumers are not told the salespersons will use the financial information

    to submit credit applications to Comenity without the consumer’s knowledge or consent.

               50.   Sometimes, Wyndham’s salespeople induce consumers to give their

    personal information by purporting to sign them up for a Wyndham “rewards” or “VIP

    program” or some other “incentive” when, in fact, the salesperson uses the personal

    information to submit credit applications with Comentiy.

               51.   Wyndham’s salespersons also misrepresent the nature of the timeshare



    12
         Id.
    13
         Id.



                                                 10
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 11 of 50 PageID 292




    agreement to induce agreement. The salesperson tells the consumer that no “contract” is

    necessary to buy a timeshare, and the consumer can cancel at any time.

            52.     During the sales solicitations, Wyndham’s salespersons then use electronic

    tablets to fill out documents for consumers.

            53.     Upon information and belief, Wyndham trains its salespeople to fill out any

    documents for the consumer. Because the documents are filled out not by the consumer,

    but by Wyndham’s salesperson, consumers do not see or know the terms of the agreements,

    and sometimes, that a credit application is being filled out.

        B. Wyndham acts in lockstep with Comenity to consummate the unauthorized
           credit applications and accounts.

            54.     Comenity offers credit cards that are co-branded with retail stores, travel

    services, gas stations, auto dealers, healthcare providers, and financial institutions. It offers

    over 100 store-specific credit cards for retail financing, including with Wyndham.

            55.     Comenity knows the credit applications Wyndham submits are

    unauthorized. Comenity negligently or intentionally pulls the consumers credit report and

    then approves unauthorized credit card accounts.

            56.     Comenity has received thousands of consumer complaints about

    Wyndham’s salespeople opening fraudulent credit cards.

            57.     Yet, Comenity negligently or intentionally ignores the thousands of

    consumer complaints; blindly requests the consumer’s credit reports from consumer

    reporting agencies, like Transunion, Equifax, and Experian; and issues the credit card with

    no verification.

            58.     Comenity reports the credit activity on the consumer’s credit report,


                                                   11
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 12 of 50 PageID 293




    resulting in a hard inquiry and a drop in the consumer’s credit score.

           59.     Comenity knows or has reason to know that consumers have no knowledge

    and have not consented to the credit applications Wyndham submits. Even so, Comenity

    negligently or intentionally approves the credit applications, instantaneously, without

    verifying whether consumers actually consented.

           60.     Upon information and belief, Comenity has policies and procedures in

    place, including training materials, which encourage blindly approving and issuing

    unauthorized credit cards for Wyndham.

           61.     Once Comenity approves the unauthorized credit account, Wyndham’s

    salesperson maxes the credit card out without the consumers’ knowledge or consent.

       C. Defendants’ deceptive, unfair, and unconscionable practices are not new.

           62.     Upon information and belief, Comenity has received thousands of consumer

    complaints about Wyndham submitting unauthorized credit applications.

           63.     Upon information and belief, Wyndham has received thousands of

    consumer complaints about its salespersons sending unauthorized credit applications and

    opening unauthorized credit card accounts.

           64.     In 2016, a jury awarded a Wyndham whistle blower employee $20 million

    after being wrongfully terminated for exposing Wyndham’s illegal business practice of

    defrauding elderly consumers. The whistle blower revealed that Wyndham employees

    opened and maxed out credit cards without the consumer’s knowledge and lied about fees

    in the credit agreement. Exhibit A.

           65.     In October 2003, the California Attorney General Wyndham’s predecessor,




                                                 12
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 13 of 50 PageID 294




    Trendwest Resorts, for its unlawful sales practices and material misrepresentations. The

    case settled with Trendwest agreeing to an injunction barring future illegal conduct and

    requiring it to offer rescission to customers. Further, it paid $795,000 in civil penalties. 14

            66.      In 2015, the State of Wisconsin sued Wyndham, alleging sales personnel

    engaged in unfair, deceptive, and misleading sales practices. Wyndham paid $665,000 in

    restitution; a $99,520 civil fine; $62,702.20 in fees and costs; and had to rescind the

    contracts. (Sauk County Wisconsin Case No. 2015CX000005).

            67.      Like Wyndham, Comenity has a history of using unfair, deceptive, and

    unconscionable conduct that harms consumers.

            68.      In 2015, Comenity agreed to a settlement with the Federal Deposit

    Insurance Corporation regarding its deceptive practices and material misrepresentations

    and omissions in relation to credit card add-on products. 15 Comenity paid a $2 million

    penalty and $53 million in restitution to harmed consumers as part of the settlement.

            69.      Beyond the lawsuits, consumers have posted numerous complaints on the

    internet about Wyndham and Comenity opening unauthorized credit cards.

            70.      For example, the Campbells attended a Wyndham timeshare presentation,

    and unknown to them, left with a $15,000 credit line maxed out in their name. 16 The

    Wyndham salesperson told the Campbells that Wyndham needed their personal financial



    14
       https://oag.ca.gov/news/press-releases/attorney-general-lockyer-settles-lawsuit-against-one-world s-
    largest-timeshare. (Last visited December 6, 2019).
    15
       FDIC Announces Settlement with Comenity Bank and Comenity Capital Bank for Deceptive Practices
    Related to Credit Card Add-On Products, Federal Deposit Insurance Corporation (Sept. 8, 2015),
    https://www.fdic.gov/news/news/press/2015/pr15073.html.
    16
       https://www.newschannel5.com/news/newschannel-5-investigates/consumer-alert/couple-goes-to-
    wyndham-timeshare-meeting-unknowingly-gets-15k-line-of-credit



                                                        13
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 14 of 50 PageID 295




    information for their “free” prize, but “the Wyndham employees refused to give them their

    prize until they’d been there nearly five hours as salespeople took turns trying to sell them

    a timeshare.” 17 Unknown to them, the Wyndham salesperson “opened a $15,000 account

    on us that I didn’t know nothing about.” 18 And the Campbells discovered the salesperson

    “applied for a Wyndham Rewards Visa card that same day” without their knowledge or

    consent. 19

             71.   On June 17, 2019, the Better Business bureau received the following

    complaint about Wyndham:

                   We walked into the store in the Rivercenter Mall in San
                   Antonio looking for coupons and ideas to entertain our kids
                   that afternoon. We were told that Wyndham Resorts would
                   provide our group of six tickets to the Ripley's Believe it or
                   Not, Wax Museum, and the 4D IMAX theatre if we attended
                   a short presentation. The card informed us it would be a two-
                   hour presentation, but we were ensured by Clarissa that the
                   presentations do not take that long and we could be out in as
                   little as an hour or hour and a half. We were also given a
                   promise card that there would be "absolutely be no high-
                   pressure sales tactics!" From the time we left the store, got
                   on the shuttle and back to the Rivercenter Mall, it was close
                   to three hours. Our sales person, Joseph, met with us,
                   discussed our travel experience and goals. We informed him
                   from the beginning that we were not interested in purchasing
                   the time share. He introduced us to several other employees
                   and managers, and lied right in front of our face telling these
                   people that we were ready to sign if the price was right. We
                   NEVER made that claim, nor were we EVER even
                   considering purchasing the time share. In addition, he asked
                   us to take out our credit card and hold it up in the air as we
                   walked by the resort so people would know we were serious.
                   For the hundredth time, we had to tell him no, we are not
                   serious and we would not do that. Furthermore, we

    17
       Id.
    18
       Id.
    19
       Id.



                                                 14
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 15 of 50 PageID 296




                    completed a survey just trying to go through the process so
                    we could get the free tickets and spend quality time with our
                    family, which they stole almost three hours of. We were not
                    told there was going to be a credit check and we did not give
                    permission to run our credit, especially a hard credit inquiry
                    requesting a loan of over $50,000. We told Joseph multiple
                    times even if money wasn't an issue, we were not interested.
                    Even after we told him this, he told other sales managers we
                    were ready to sign and purchase. After I tried to rush things
                    along earlier in the presentation, he boldly requested that I
                    be patient and show him respect as he is trying to do his job.
                    From then, I was more patient and allowed him to keep
                    talking, but finally at the end, I literally had to be forceful
                    and slide the paper to him, look him straight in the eye and
                    tell him as politely and respectful as I could that we had
                    already told him no multiple times and we will not purchase.
                    Yet, we still had one more closer, who was just as rude. This
                    lady said, "you should have just told him no at the beginning,
                    it would have saved you time." My husband said, "We did"
                    and she walked off not acknowledging us. 20

            72.     On April 4, 2019, the BBB received the following complaint about

    Wyndham:

                    They practically coerced us to sign up for their membership
                    even after we told them that we cannot afford purchasing a
                    timeshare. They eventually offered us a low monthly fee in
                    installment basis but upon closer inspection, it doesn't
                    mention it anywhere in the agreement and we will be billed
                    only in one full amount which is more than we can afford.
                    When we finally asked the salesperson about it, he told us
                    that he opened a credit line on our behalf without full
                    disclosing it to us when we were there during the
                    presentation. We felt betrayed because they told us one thing
                    in person and a completely different thing in the agreement.
                    Everything was done in a totally dishonest fashion.
                    Product_Or_Service:        Timeshare      Account_Number:
                    Member # 00203574998

                    Desired Outcome

    20
      https://www.bbb.org/us/fl/orlando/profile/vacation-timeshare/wyndham-vacation-ownership-inc-0733-
    20000283/complaints



                                                     15
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 16 of 50 PageID 297




                    Other (requires explanation) Other (requires explanation)
                    We would like them to totally cancel the agreement because
                    it wasn't what we agreed on and we didn't approve of them
                    opening a credit line on our behalf. 21

            73.     On March 26, 2019, the BBB received the following complaint against

    Wyndham:

                    Used my ss# to open a new credit account when I was not
                    aware that was to be the case Went for a Wyndham account
                    update. Agreed to have ss# ran for CREDIT CHECK only
                    should we decide to increase our vacation points. At no time
                    was a new credit card, vacation account discussed. About a
                    week later, I had received a new account with a $25K limit
                    that was titled vacation account. This was done fraudulently,
                    without my knowledge. And if I signed something, I
                    received NO paperwork from Wyndham notifying me this
                    was the case. Again, my social security #, as explained to
                    me, was going to ensure my credit was ok, that nothing had
                    changed in the 2 years since we became Wyndham
                    "owners", and would save time if we decided to move
                    forward with additional points. I called the company that
                    evening, after receiving notification thru the mall of the new
                    account, and was told that it would put in paperwork with
                    the credit bureaus so it would not go against my credit. At
                    the Alexandria, VA location, I dealt with Bridgett and
                    Tamika (Spelling may not be 100%) and I have no last
                    names. So, one of the two of them, and I am assuming
                    Tamika since she is the one who went to "run my credit"
                    used my social security # fraudulently.

                    Desired Outcome

                    Not only do I want my credit fixed. How do I ensure my ss#
                    will not be used for future things by Wyndham? I also do not
                    want to be contacted by Wyndham any longer. I do not want
                    to be hounded to increase my points with Wyndham any
                    longer. We will remain at our current level unless WE decide
                    to go to a seminar. That includes being hounded while on

    21
      https://www.bbb.org/us/fl/orlando/profile/vacation-timeshare/wyndham-vacation-ownership-inc-0733-
    20000283/complaints



                                                     16
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 17 of 50 PageID 298




                     vacation with family. Our trust in Wyndham is gone and we
                     will not recommend this to anyone. 22

            74.      Complaints against Comenity are no different.

            75.      On February 11, 2020, the BBB received the following complaint about

    Comenity and Wyndham:

                     The only time I had contact with Wyndham was when I
                     went to a timeshare presentation on Saturday February
                     01, 2020 for free gifts. I did not authorize anyone to open
                     an account or furnished information about an account. I
                     was asked about opening an account and explicitly said
                     no. my account number is ****************** 23

            76.      On January 8, 2020, the BBB received the following complaint about

    Comenity and Wyndham:

                     wyndham vacation club in hawaii AT THE
                     OUTRIGGER           HOTEL        illegally   opened      a
                     account/charge card without my consent. i was on
                     vacation in hawaii and took a tour for a credit to a luau.
                     before i took the tour the timeshare person wanted to run
                     my credit to see what i was eligible for. i was eligible
                     BUT DID NOT PURCHASE. I DECLINED THE
                     OFFER TO PURCHASE A TIME SHARE OR ANY
                     RELATED PRODUCTS I HAVE NO DEED NO
                     DOCUMENTATION NOTHING OTHER THAN A
                     SIMPLIFIED LETTER STATING AN ACCOUNT
                     NUMBER AND A CREDIT LIMIT AND A NUMBER
                     TO CONTACT COMENITY. I TALKED TO A
                     GENTLEMAN AND LEFT THE SAME DAY I TOOK
                     THE TOUR THE LETTER RECEIVE IS DATED
                     11/26/19 I DIDNT RETURN BACK TO PA WHERE I
                     RESIDE UNTIL NOV 29TH.. I DID NOT CONSENT
                     TO OPENING ANYTHING MY NAME, SOCIAL,
                     ANYTHING TO BE USED. THIS IS NOW ON MY
                     CREDIT AND I WANT IT OFF. IVE LOOKED AT

    22
       https://www.bbb.org/us/fl/orlando/profile/vacation-timeshare/wyndham-vacation-ownership-inc-0733-
    20000283/complaints
    23
       https://www.bbb.org/us/oh/columbus/profile/credit-cards-and-plans/comenity-capital-bank-0302-
    70009182/complaints



                                                      17
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 18 of 50 PageID 299




                      TIMESHARES OVER MY LIFETIME AND HAVE
                      NEVER HAD SOMEONE ILLEGALLY OPEN AN
                      ACCOUNT    ON   MY    BEHALF.   PLEASE
                      INVESTIGATE AS THIS MOST LIKELY IS
                      HAPPENNG TO OTHER PEOPLE THANK yOU 24

         D. Defendants’ Conduct as to the Plaintiffs.

            77.       On or about March 19, 2019, the Plaintiffs were leaving SeaWorld with

    their children when a Wyndham representative stopped them and asked if they were

    interested in a “free” prize to sit through a Wyndham timeshare presentation.

            78.       Wyndham’s representative asked the Plaintiffs for their personal financial

    information. The representative explained that the information was required before the

    Plaintiffs could sit through the presentation.

            79.       Based on the representation, the Plaintiffs gave their information to the

    representative.

            80.       Unknown to Plaintiffs, the Wyndham representative submitted a credit card

    application to Comenity with Mr. Carroll’s information.

            81.       In turn, Comenity obtained a consumer report on Mr. Carroll from a

    consumer reporting agency, and then blindly approved the application without verifying

    whether the Plaintiffs actually consented.

            82.       The Plaintiffs never consented to have a credit application submitted in their

    name or have a credit account opened.

            83.       At the end of the timeshare presentation, Mr. Carroll explained the




    24
      https://www.bbb.org/us/oh/columbus/profile/credit-cards-and-plans/comenity-capital-bank-0302-
    70009182/complaints



                                                      18
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 19 of 50 PageID 300




    timeshare was unaffordable, because he was in the military, and they did not want to be

    bound by a contract. But Wyndham’s salesperson persisted, offering a no interest deal,

    payable by monthly installment payments of $100.

           84.       Based on these representations, the Plaintiffs agreed, and Wyndham issued

    a Club Wyndham Discovery Membership Agreement (“Credit Agreement”). Exhibit B.

           85.       At no time did Wyndham’s representative inform the Plaintiffs that he used

    their information to submit a credit card application or open a credit card account.

           86.       Unknown to Plaintiffs, Wyndham’s representative charged $3,753.06 to the

    unauthorized credit card account, without the Plaintiffs’ knowledge or consent, to pay for

    the timeshare.

           87.       The Plaintiffs later received a letter in the mail from Comenity about the

    credit card, revealing the $3,753.06 charged to the account.

           88.       The Plaintiffs were understandably confused, shocked, and distressed

    because they never agreed to have a credit application submitted in Mr. Carroll’s name or

    to have the unauthorized credit account opened in his name.

           89.       The Plaintiffs then discovered that the Comenity credit card account

    appeared on Mr. Carroll’s credit report, which lowered his credit score.

           90.       Plaintiffs immediately contacted Wyndham and Comenity and disputed the

    credit card account.

           91.       Mr. Carroll also contacted three credit reporting agencies and disputed the

    Comenity account appearing on his credit report.

           92.       To date, the Defendants have refused to cancel the account.



                                                 19
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 20 of 50 PageID 301




           93.     After discovering the unauthorized credit account, the Plaintiffs have spent

    time trying to contact both Defendants and disputing the account and the amount allegedly

    owed. During this time, the Plaintiffs have suffered emotional distress and frustration after

    the Defendants refused to cancel the account.

       E. Defendants’ illegal conduct has caused consumers like the Plaintiffs actual,
          concrete damages.

           94.     Because Defendants acted in concert to submit thousands of unauthorized

    credit applications, and open thousands of unauthorized credit card accounts, including

    charging thousands of dollars in unauthorized amounts to those accounts, consumers like

    Plaintiffs are bound to pay amounts they did not consent to pay and cannot afford.

           95.     Defendants’ conduct has therefore created an imminent and material risk

    that consumers, like the Plaintiffs, will pay amounts not legally owed.

           96.     Moreover, by impermissibly obtaining thousands of consumer reports,

    without consumers’ knowledge or consent, Defendants have systematically lowered those

    consumers’ credit scores and reduced their credit borrowing ability.

                      VI.     CLASS REPRESENTATION ALLEGATIONS

           97.     Plaintiffs bring this action under Fed. R. Civ. P. 23(b)(2) and Fed. R. Civ.

    P. 23(b)(3) on behalf of the following class of persons (the “Nationwide Class 1”), subject

    to modification after discovery and case development:

                   All consumers in the United States for whom Wyndham
                   submitted a credit application to Comenity without the
                   consumer’s consent or who received a Wyndham-brand
                   credit card, through Comenity, without consent, during
                   the applicable statute of limitations.

           98.     Plaintiffs bring this action under Fed. R. Civ. P. 23(b)(2) and Fed. R. Civ.


                                                 20
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 21 of 50 PageID 302




    P. 23(b)(3) on behalf of the following class of persons (“Nationwide Class 2”), subject to

    modification after discovery and case development:

                   All consumers in the United States for whom Wyndham
                   or Comenity obtained a consumer report without the
                   consumer’s consent, during the applicable statute of
                   limitations.

           99.     Plaintiffs bring this action under Fed. R. Civ. P. 23(b)(2) and Fed. R. Civ.

    P. 23(b)(3) on behalf of the following class of persons (“Florida Class”), subject to

    modification after discovery and case development:

                   All consumers in Florida who were charged an amount
                   under a Wyndham-brand credit card, through Comenity,
                   without the consumer’s consent.

           100.    Defendants have acted or refused to act on grounds that apply generally to

    the class members because they systematically submitted unauthorized credit applications,

    obtained consumer reports without a permissible purpose, and opened unauthorized credit

    card accounts without the consumers’ knowledge or consent.

           101.    Class members are identifiable through Defendants’ records and payment

    databases.

           102.    Excluded from the Classes are Defendants; any entities in which they have

    a controlling interest; their agents and employees; and any Judge to whom this action is

    assigned and any member of such Judge’s staff and immediate family.

           103.    Plaintiffs propose that they serve as class representatives.

           104.    Plaintiffs and the Classes have all been harmed by Defendants’ conduct.

           105.    Numerosity is satisfied as there are likely thousands of class members,

    making individual joinder of these persons is impracticable.



                                                 21
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 22 of 50 PageID 303




           106.    There are questions of law and fact common to Plaintiffs and to the Classes,

    including, but not limited to:

               a. Whether Defendants violated the TILA by issuing unauthorized credit

                   cards;

               b. Whether Defendants violated the FCRA by obtaining consumer reports

                   without a permissible purpose;

               c. Whether Defendants opened credit cards without the persons knowledge or

                   consent;

               d. Whether Defendants charged the Class Members amounts not owed in

                   violation of the FCCPA;

               e. Whether Defendants claimed and collected debts for amounts not owed in

                   violation of FDUTPA;

               f. Whether the Class Members are entitled to void their credit agreements the

                   Declaratory Judgment Act; and

               g. Whether the Class Members are entitled to actual and statutory damages

                   under TILA, FCRA, the FCCPA and FDUTPA.

           107.    Plaintiffs’ claims are typical of the claims of class members. Defendants

    opened credit cards in the Class Members’ names without their knowledge or consent.

    Defendants obtained consumer reports without the Plaintiffs’ knowledge or consent. The

    Defendants also charged the Plaintiffs an amount that they did not owe under the

    unauthorized credit card account.

           108.    Plaintiffs are adequate representatives of the Classes because their interests



                                                 22
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 23 of 50 PageID 304




    do not conflict with the class members’ interest, and they will fairly and adequately protect

    the class members’ interests. Plaintiffs have taken actions before filing this amended

    complaint by hiring skilled and experienced counsel to protect the class members’ interests.

           109.    Plaintiffs have hired counsel that is skilled and experienced in class actions

    and capable of protecting the class members’ interests.

           110.    Common questions of law and fact predominate over questions affecting

    only individual class members, and a class action is the superior method for fair and

    efficient adjudication of this controversy.

           111.    The likelihood that individual members of the class will prosecute separate

    actions is remote due to the time and expense necessary to conduct such litigation.

          COUNT I AS TO WYNDHAM’S VIOLATION OF THE TRUTH
    IN LENDING ACT 15 U.S.C. § 1642 and REGULATION Z 12 CFR § 1026.12(a)(1)
                              (Nationwide Class 1)

           112.    The Wyndham Credit Card is a “credit card” as defined by TILA because it

    is a “card … existing for the purpose of obtaining money, property, labor, or services on

    credit.” 15 U.S.C. § 1602(l); 12 CFR § 1026.2(a)(15).

           113.    Mr. Carroll is a “cardholder” as defined by Regulation Z because he is a

    natural person and the unauthorized credit card was issued for consumer credit purposes,

    i.e. the alleged purchase of a timeshare for personal, family, or household use. 12 CFR

    § 1026.2(a)(8).

           114.    Wyndham and Comenity have an agency relationship, and because

    Wyndham is an agent of Comenity, and Comenity is a “card issuer,” Wyndham is also a

    “card issuer” as defined by TILA and Regulation Z. 15 U.S.C. § 1602(o); 12 CFR




                                                  23
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 24 of 50 PageID 305




    § 1026.2(a)(7).

           115.     Upon information and belief, Comenity has an agreement with Wyndham

    that allows Wyndham to market and sell credit cards for Comenity.

           116.     Comenity acknowledged that Wyndham will market and sell credit cards

    for Comenity.

           117.     Wyndham accepted that undertaking as shown by the unauthorized credit

    card application Wyndham submitted for the Plaintiffs.

           118.     Comenity controls the actions of Wyndham surrounding the marketing and

    selling of credit cards for Comentiy.

           119.     Upon information and belief, the agreement between the Defendants gives

    Comenity control over how Wyndham markets and sells credit cards for Comenity.

           120.     For example, upon information and belief, Comenity controls the marketing

    material Wyndham uses when selling the credit cards; Comenity controls how Wyndham

    can submit the credit card applications; Comenity controls the credit products that

    Wyndham is can offer consumers; and Comentiy controls the standards by which

    Wyndham should act when obtaining consumers financial information to submit credit card

    applications.

           121.     The Unsolicited Issuance Rule states that no credit card may be issued to

    any person except in response to an explicit oral or written request or application for the

    card. 12 C.F.R. § 1026.12(a)(1); 15 U.S.C. § 1642.

           122.     Because Wyndham acted in concert with Comenity and submitted an

    unauthorized credit card application, resulting in the issuance of an unauthorized credit



                                                24
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 25 of 50 PageID 306




    card, Wyndham violated the Unauthorized Issuance rule.

            123.    Because of Wyndham’s conduct, Mr. Carroll is entitled to attorneys’ fees

    and costs, actual damages, and “such amount as the court may allow, except that as to each

    member of the class no minimum recovery shall be applicable, and the total recovery under

    this subparagraph in any class action or series of class actions arising out of the same failure

    to comply by the same creditor shall not be more than the lesser of $1,000,000 or 1 per

    centum of the net worth of the creditor….” 15 U.S.C. § 1640(1)-(2)(B).

               COUNT II AS TO WYNDHAM’S VIOLATION OF THE
          FLORIDA CONSUMER COLLECTION PRACTICES ACT § 559.72(9)
                               (Florida Class)

            124.    Plaintiffs are “consumers” as defined by Fla. Stat. § 559.55(8) because the

    credit transaction involved an alleged timeshare purchase for personal or family use.

            125.    Wyndham is a “person” as interpreted under the FCCPA.

            126.    Wyndham violated the FCCPA because it knew it had no legal right to use

    unfair, deceptive, or unconscionable acts or practices in connection with the timeshare

    purchase. See Cliff v. Payco Gen. American Credits, Inc., 363 F.3d 1113, 1126 (11th Cir.

    2004) (“With respect to determining what constitutes a misrepresentation of a legal right

    under Section 559.72(9), the Court “must refer to other statutes that establish the legitimacy

    of a debt and define legal rights.”); Brook v. Suncoast Sch., FCU, 8:12-CV-01428-T-33,

    2012 WL 6059199, at *3 (M.D. Fla. Dec. 6, 2012) (finding FCCPA violated when

    defendant asserted illegitimate legal right by attempting to collect a debt using unfair and

    deceptive practices in violation of FDUTPA.); Ortega v. Collectors Training Inst. of

    Illinois, Inc., 09-21744-CIV, 2010 WL 11505559, at *5 (S.D. Fla. Mar. 31, 2010) (finding



                                                  25
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 26 of 50 PageID 307




    FCCPA violated when defendant used debt collection techniques prohibited by the

    FDCPA.)

           127.    Wyndham’s salesperson had no legal right to submit a credit application in

    the Plaintiffs’ name.

           128.    Wyndham’s salesperson had no legal right to bind the Plaintiffs to a credit

    agreement he knew they did not want and could not afford.

           129.    In connection with the alleged timeshare purchase, Wyndham directly and

    indirectly asserted a non-existent legal right when it misstated the reason for obtaining the

    Plaintiffs’ financial information; when it submitted an unauthorized credit card application

    to Comenity; and when it charged $3,753.06 to the unauthorized credit card account to pay

    for the timeshare without Plaintiffs’ knowledge or consent.

           130.    As a result of Wyndham’s misconduct, the Plaintiffs have suffered the

    imminent risk of paying a debt they do not owe. Further, Wyndham has caused the

    Plaintiffs financial harm because they are bound to pay an amount under the Wyndham

    Credit Card that they did not consent to pay and cannot afford.

           131.    Because of Wyndham’s misconduct, the Plaintiffs have suffered lost time,

    emotional distress, and frustration disputing a credit card account, to which they did not

    consent or have knowledge of, that Defendants have refused to cancel.

           132.    As a result, the Plaintiffs are each entitled to actual damages; statutory

    damages, and reasonable attorneys’ fees and costs. Fla. Stat. § 559.77(2).




                                                 26
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 27 of 50 PageID 308




          COUNT III AS TO COMENITY’S VIOLATION OF THE TRUTH
    IN LENDING ACT 15 U.S.C. § 1642 and REGULATION Z 12 CFR § 1026.12(a)(1)
                              (Nationwide Class 1)

            133.    The Wyndham Credit Card is a “credit card” as defined by TILA because it

    is a “card … existing for the purpose of obtaining money, property, labor, or services on

    credit.” 15 U.S.C. § 1602(l); 12 CFR § 1026.2(a)(15).

            134.    Mr. Carroll is a “cardholder” as defined by Regulation Z because he is a

    natural person and the unauthorized credit card was issued for consumer credit purposes,

    i.e. the alleged purchase of a timeshare for personal, family, or household use. 12 CFR

    § 1026.2(a)(8).

            135.    Comenity is a “card issuer” as defined by TILA and Regulation Z. 15 U.S.C.

    § 1602(o); 12 CFR § 1026.2(a)(7).

            136.    The Unsolicited Issuance Rule states that no credit card may be issued to

    any person except in response to an explicit oral or written request or application for the

    card. 12 C.F.R. § 1026.12(a)(1); 15 U.S.C. § 1642.

            137.    Because Comenity issued an unauthorized credit card without Mr. Carroll’s

    explicit oral or written request or application, and then allowed Wyndham to charge

    $3,753.06 to that unauthorized credit card account, Comenity has violated the

    Unauthorized Issuance rule.

            138.    Because of Comenity’s conduct, Mr. Carroll is entitled to attorneys’ fees

    and costs, actual damages, and “such amount as the court may allow, except that as to each

    member of the class no minimum recovery shall be applicable, and the total recovery under

    this subparagraph in any class action or series of class actions arising out of the same failure




                                                  27
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 28 of 50 PageID 309




    to comply by the same creditor shall not be more than the lesser of $1,000,000 or 1 per

    centum of the net worth of the creditor….” 15 U.S.C. § 1640(1)-(2)(B).

                  COUNT IV AS TO COMENITY’S VIOLATION OF
              THE FAIR CREDIT REPORTING ACT 15 U.S.C. § 1681 et seq.
                              (Nationwide Class 2)

            167.   Each time Comenity opens a new credit card, it obtains a “consumer report,”

    as defined in the FCRA. 15 U.S.C. § 1681a(d).

            168.   Under the FCRA, Comenity cannot obtain or use consumer reports from

    consumer reporting agencies under false pretenses and without proper authorization from

    the consumer who is the subject of the report. 15 U.S.C. § 1681b, 1681n, and 1681o.

            169.   Comenity has a mandatory duty to use or obtain consumer reports only for

    permissible purposes. 16 U.S.C. § 1681b(f).

            170.   Despite these clear and unambiguous requirements of the FCRA, Comenity

    regularly obtains consumer reports regarding consumers without their knowledge or

    consent in order to cause new unauthorized credit cards to be issued, in violation of the

    FCRA.

            171.   Comenity violated FCRA when it knowingly and intentionally obtained or

    used the Plaintiffs’ consumer reports under false pretenses and without Plaintiffs’ consent,

    lowering their credit score and reducing their credit borrowing ability.

            172.   As a result, Comenity is liable for negligently and willfully violating the

    FCRA by obtaining consumer reports without a permissible purpose or authorization. 15

    U.S.C. §§ 1681n and 1681o,




                                                 28
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 29 of 50 PageID 310




               COUNT V AS TO COMENITY’S VIOLATION OF THE
          FLORIDA CONSUMER COLLECTION PRACTICES ACT § 559.72(9)
                              (Florida Class)

           173.    Plaintiffs are “consumers” as defined by Fla. Stat. § 559.55(8) because the

    credit transaction involved a timeshare interest for personal or family use.

           174.    Comenity is a “person” as interpreted under the FCCPA.

           175.    Comenity violated the FCCPA because it knew it had no legal right to use

    deceptive, unfair, or unconscionable conduct in connection with the timeshare purchase.

    See Cliff v. Payco Gen. American Credits, Inc., 363 F.3d 1113, 1126 (11th Cir. 2004)

    (“With respect to determining what constitutes a misrepresentation of a legal right under

    Section 559.72(9), the Court “must refer to other statutes that establish the legitimacy of a

    debt and define legal rights.”); Brook v. Suncoast Sch., FCU, 8:12-CV-01428-T-33, 2012

    WL 6059199, at *3 (M.D. Fla. Dec. 6, 2012) (finding FCCPA violated when defendant

    asserted illegitimate legal right by attempting to collect a debt using unfair and deceptive

    practices in violation of FDUTPA.); Ortega v. Collectors Training Inst. of Illinois, Inc.,

    09-21744-CIV, 2010 WL 11505559, at *5 (S.D. Fla. Mar. 31, 2010) (finding FCCPA

    violated when defendant used debt collection techniques prohibited by the FDCPA.)

           176.    Comenity had no legal right to approve the unauthorized credit application

    in the Plaintiffs’ name.

           177.    Comenity had no legal right to bind the Plaintiffs to a credit agreement he

    knew they did not want and could not afford.

           178.    In connection with the alleged timeshare purchase, Comenity directly and

    indirectly asserted a non-existent legal right when it approved a credit application without



                                                 29
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 30 of 50 PageID 311




    verifying whether the Plaintiffs consented; when it issued an unauthorized credit card;

    when it allowed Wyndham to charge $3,753.06 to the unauthorized credit card account to

    pay for the timeshare without Plaintiffs’ knowledge or consent; and when it attempted to

    collect the $3,753.06 from the Plaintiffs.

           179.    As a result of Comenity’s misconduct, the Plaintiffs have suffered the

    imminent risk of paying a debt they do not owe. Further, Wyndham has caused the

    Plaintiffs financial harm because they are bound to pay an amount under the Wyndham

    Credit Card that they did not consent to pay and cannot afford.

           180.    Because of Comenity’s misconduct, the Plaintiffs have suffered lost time,

    emotional distress, and frustration disputing a credit card account, which they did not

    consent to or have knowledge of, that Defendants have refused to cancel.

           181.    As a result, the Plaintiffs are each entitled to actual damages, statutory

    damages, and reasonable attorneys’ fees and costs. Fla. Stat. § 559.77(2).

               COUNT VI AS TO WYNDHAM’S VIOLATION OF THE
            FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
                         Fla. Stat. §§ 501.203(3), 501.204
                                  (Florida Class)

           182.    Plaintiffs and the Florida Class Members are “consumers” as defined by

    Fla. Stat. § 501.203(7).

           183.    Wyndham violated the FCCPA because it knew it had no legal right to use

    deceptive, unfair, and unconscionable acts or practices in connection with the timeshare

    purchase.

           184.    A violation of Fla. Stat. § 559.72(9) of the FCCPA is a per se violation of

    FDUTPA under Fla. Stat. § 501.203(3).


                                                 30
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 31 of 50 PageID 312




            185.    In addition to the above-referenced per se FDUTPA violations, Defendant

    also generally violated FDUTPA under Fla. Stat. § 501.204(1) when it engaged in unfair

    and deceptive practices in trade or commerce by taking advantage of consumers in

    approving a credit application without verifying whether the Plaintiffs consented; issuing

    an unauthorized credit card; allowing Wyndham to charge money to the unauthorized

    credit card account to pay for the timeshare without Plaintiffs’ knowledge or consent; and

    attempting to collect the unauthorized amount from the Plaintiffs.

            186.    Defendant never informed Plaintiffs and the Florida Class Members that

    they would approve credit applications without verifying consent; issue unauthorized credit

    cards; charge money to the unauthorized credit cards; or attempt to collect such

    unauthorized amounts.

            187.    As a result of Defendant’s FDUTPA violations, Plaintiffs and the Florida

    Class Members suffered substantial damage, including but not limited to financial damage

    incurred from Defendant’s unlawful conduct.

                    COUNT VII UNDER THE DECLARATORY
              JUDGMENT ACT 28 U.S.C. § 2201(a) AGAINST DEFENDANTS
                           (Nationwide Class 1 and 2)

            188.    The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a

    case of actual controversy within its jurisdiction . . . any court of the United States . . . may

    declare the rights and other legal relations of any interested party seeking such declaration,

    whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a).

            189.    As described above, this Court has jurisdiction over this matter, and

    therefore may declare the rights of Plaintiffs and Class Members.



                                                   31
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 32 of 50 PageID 313




            190.   Defendants have refused to cancel the unauthorized accounts and

    agreements.

            191.   As a result, Plaintiffs, on behalf of the putative classes, seek an order

    declaring the unauthorized credit card accounts and Wyndham agreements void as a result

    of Defendants’ practices of (1) completing credit applications and submitting them without

    authorization from the consumer; and (2) Defendants’ practice of obtaining unauthorized

    consumer reports and causing unauthorized credit cards to be issued.

            192.   As a result of Defendants’ illegal conduct, Plaintiffs seek disgorgement of

    all monies unlawfully collected, an order from the Court voiding all unauthorized credit

    agreements, and an order from the Court declaring Defendants’ conduct as described herein

    unlawful.

            193.   Plaintiffs respectfully request attorney’s fees and costs based on the

    “common benefit doctrine.” See Mills v. Elec. Auto-Lite Co., 396 U.S. 375, 392–393, 90

    S. Ct. 616, 24 L. Ed. 2d 593 (1970); see also Cosgrove v. Sullivan, 759 F. Supp. 166

    (S.D.N.Y. 1991) (fees were awarded in a Medicare class action by ordering 1% deducted

    from each class member’s Medicare benefit payment).

            JURY DEMAND AND RESERVATION OF PUNITIVE DAMAGES

            194.   Plaintiffs are entitled to and respectfully demand a trial by jury on all issues

    so triable.

            195.   Plaintiffs reserve the right to amend their complaint and add a claim for

    punitive damages.




                                                 32
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 33 of 50 PageID 314




                                    RELIEF REQUESTED

           WHEREFORE. Plaintiffs on behalf of the Classes respectfully request this Court

    to enter judgment against Defendants for the following:

               a. That Plaintiffs and all class members be awarded actual damages, including

                  but not limited to forgiveness of all amounts not owed;

               b. that Plaintiffs and all class members be awarded statutory damages;

               c. that all credit agreements between Defendants and Plaintiffs and all class

                  members be voided.

               d. that all amounts paid by Plaintiffs and all class members be disgorged and

                  returned.

               e. that Plaintiffs and all class members be awarded costs and attorney’s fees;

               f. that the Court enter an order that Defendants and their agents, or anyone

                  acting on their behalf, are immediately restrained from altering, deleting or

                  destroying any documents or records that could be used to identify class

                  members;

               g. that the Court certify Plaintiffs’ claims and all other persons similarly

                  situated as class action claims under the Federal Rules of Civil Procedure

                  and

               h. Such other and further relief as the Court may deem just and proper.

    Dated: March 19, 2020                       Respectfully submitted,

                                                  /s/ James L. Kauffman
                                                James L. Kauffman, FL Bar No. 12915
                                                Bailey & Glasser, LLP
                                                1055 Thomas Jefferson Street NW,


                                               33
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 34 of 50 PageID 315




                                       Suite 540
                                       Washington, DC 20007
                                       Telephone: (202) 462-2101
                                       Facsimile: (202) 463-2103
                                       jkauffman@baileyglasser.com

                                       Darren R. Newhart, Esq.
                                       FL Bar No: 0115546
                                       E-mail: darren@cloorg.com
                                       J. Dennis Card, Jr., Esq.
                                       FL Bar No: 0487473
                                       E-mail: dennis@cloorg.com
                                       CONSUMER LAW ORGANIZATION,
                                       P.A.
                                       721 US Highway 1, Suite 201
                                       North Palm Beach, Florida 33408
                                       Telephone: (561) 822-3446
                                       Facsimile: (305) 574-0132

                                       Christopher W. Legg, Esq.
                                       FL Bar No.: 44460
                                       CHRISTOPHER W. LEGG, P.A.
                                       499 E. Palmetto Park Rd., Ste. 228
                                       Boca Raton, FL 33432
                                       Tel: 954-962-2333
                                       Email: Chris@theconsumerlawyers.com

                                       Attorneys for Plaintiffs




                                      34
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 35 of 50 PageID 316




                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing has been

    furnished to all counsel of record through the Court’s CM/ECF electronic case filing

    system this 19th day of March 2020.

                                                               /s/ James L. Kauffman
                                                               James L. Kauffman




                                               35
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 36 of 50 PageID 317




                      Exhibit A
Case
Case6:20-cv-00028-PGB-LRH
     6:20-cv-00028-PGB-LRH Document
                           Document138Filed
                                        Filed
                                            01/07/20
                                              03/19/20Page
                                                       Page133
                                                             37of
                                                                of148
                                                                   50 PageID
                                                                      PageID318
                                                                             133
Case
Case6:20-cv-00028-PGB-LRH
     6:20-cv-00028-PGB-LRH Document
                           Document138Filed
                                        Filed
                                            01/07/20
                                              03/19/20Page
                                                       Page134
                                                             38of
                                                                of148
                                                                   50 PageID
                                                                      PageID319
                                                                             134
Case
Case6:20-cv-00028-PGB-LRH
     6:20-cv-00028-PGB-LRH Document
                           Document138Filed
                                        Filed
                                            01/07/20
                                              03/19/20Page
                                                       Page135
                                                             39of
                                                                of148
                                                                   50 PageID
                                                                      PageID320
                                                                             135
Case
Case6:20-cv-00028-PGB-LRH
     6:20-cv-00028-PGB-LRH Document
                           Document138Filed
                                        Filed
                                            01/07/20
                                              03/19/20Page
                                                       Page136
                                                             40of
                                                                of148
                                                                   50 PageID
                                                                      PageID321
                                                                             136
Case
Case6:20-cv-00028-PGB-LRH
     6:20-cv-00028-PGB-LRH Document
                           Document138Filed
                                        Filed
                                            01/07/20
                                              03/19/20Page
                                                       Page137
                                                             41of
                                                                of148
                                                                   50 PageID
                                                                      PageID322
                                                                             137
Case
Case6:20-cv-00028-PGB-LRH
     6:20-cv-00028-PGB-LRH Document
                           Document138Filed
                                        Filed
                                            01/07/20
                                              03/19/20Page
                                                       Page138
                                                             42of
                                                                of148
                                                                   50 PageID
                                                                      PageID323
                                                                             138
Case
Case6:20-cv-00028-PGB-LRH
     6:20-cv-00028-PGB-LRH Document
                           Document138Filed
                                        Filed
                                            01/07/20
                                              03/19/20Page
                                                       Page139
                                                             43of
                                                                of148
                                                                   50 PageID
                                                                      PageID324
                                                                             139
Case
Case6:20-cv-00028-PGB-LRH
     6:20-cv-00028-PGB-LRH Document
                           Document138Filed
                                        Filed
                                            01/07/20
                                              03/19/20Page
                                                       Page140
                                                             44of
                                                                of148
                                                                   50 PageID
                                                                      PageID325
                                                                             140
Case
Case6:20-cv-00028-PGB-LRH
     6:20-cv-00028-PGB-LRH Document
                           Document138Filed
                                        Filed
                                            01/07/20
                                              03/19/20Page
                                                       Page141
                                                             45of
                                                                of148
                                                                   50 PageID
                                                                      PageID326
                                                                             141
Case 6:20-cv-00028-PGB-LRH Document 38 Filed 03/19/20 Page 46 of 50 PageID 327




                       Exhibit B
Case
Case6:20-cv-00028-PGB-LRH
     6:20-cv-00028-PGB-LRH Document
                           Document138Filed
                                        Filed
                                            01/07/20
                                              03/19/20Page
                                                       Page143
                                                             47of
                                                                of148
                                                                   50 PageID
                                                                      PageID328
                                                                             143
Case
Case6:20-cv-00028-PGB-LRH
     6:20-cv-00028-PGB-LRH Document
                           Document138Filed
                                        Filed
                                            01/07/20
                                              03/19/20Page
                                                       Page144
                                                             48of
                                                                of148
                                                                   50 PageID
                                                                      PageID329
                                                                             144
Case
Case6:20-cv-00028-PGB-LRH
     6:20-cv-00028-PGB-LRH Document
                           Document138Filed
                                        Filed
                                            01/07/20
                                              03/19/20Page
                                                       Page145
                                                             49of
                                                                of148
                                                                   50 PageID
                                                                      PageID330
                                                                             145
Case
Case6:20-cv-00028-PGB-LRH
     6:20-cv-00028-PGB-LRH Document
                           Document138Filed
                                        Filed
                                            01/07/20
                                              03/19/20Page
                                                       Page146
                                                             50of
                                                                of148
                                                                   50 PageID
                                                                      PageID331
                                                                             146
